DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-13, and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 10214349), hereinafter Conrad; in view of Bach et al. (EP 2582279), hereinafter Bach (paragraph citations are to the translated description provided with a previous action).
Regarding claim 1, Conrad teaches a cleaning system comprising: 
a vacuum cleaner (see Conrad col. 1 lines 15-39) comprising a dust collecting chamber (cyclone bin assembly 30), the vacuum cleaner being configured to collect foreign substances through centrifugal separation (cyclonic separation, see col. 17 lines 41-46); and 
a dust collecting station extending in a first direction (20 has a height) configured to connect to the vacuum cleaner and remove the foreign substances collected in the dust collecting chamber, wherein the dust collecting station comprises: 
a seating portion (upper end with surface 104) comprising an opening configured to communicate with an inside of the dust collecting chamber (port 110), the dust collecting chamber being configured to be seated on the seating portion in a case that the vacuum cleaner and the dust collecting station are connected (see Conrad fig. 9), 
a suction device configured to generate a suction airflow to discharge the foreign substances from the dust collecting chamber through the opening of the seating portion (suction source 220, see Conrad fig. 11), a flow path flowing along the first direction being formed between the opening of the seating portion and the suction device in a case that the suction airflow is generated (flow path has a vertical component, see Conrad fig. 12), 
a dust bag arranged between the opening of the seating portion and the suction device, the dust bag being configured to collect the foreign substances from the dust collecting chamber through the opening of the seating portion (interior volume 28 may include a bag to collect refuse, see Conrad fig. 12 and col. 15 line 60 - col. 16 line 12), and 
a flow path controller configured to selectively block a portion of the flow path while the suction device is generating the suction airflow (Conrad teaches the use of valves such as 640a-640c to manipulate the flow path of air in the vacuum source, see Conrad col. 34 lines 26-40 and figs. 29-31).
Conrad does not teach the presence of a bypass device forming at least part of an exterior surface of a flow path housing and extending in a second direction perpendicular to the first direction in a region between the opening of the seating portion of the dust collecting station and the suction device of the dust collecting station, the bypass device being configured to, in response to a vacuum pressure inside the flow path increasing to a value greater than or equal to a predetermined value, selectively introduce air from outside the flow path into the flow path by guiding the air from outside to a region between the opening of the seating portion of the dust collecting station and the suction device of the dust collecting station,
However, Bach teaches a bypass device forming at least part of an exterior surface of a flow path housing and extending in a second direction perpendicular to the first direction in a region between the opening of the suction section of the dust collecting device and the suction device of the dust collecting device and configured to selectively introduce air from outside the flow path into the flow path (bleed valve 30 forms part of exterior of vacuum chamber 21, which is in the flow path, has a width dimension extending at least partly in a direction perpendicular to the primary direction of flow, and has that dimension occurring in a region between the suction area inlet 15 and the suction device 13, see Bach figs. 1, 4, and 8) in response to a vacuum pressure inside the flow path increasing to greater than or equal to a predetermined value (valve operates when negative pressure inside the suction chamber, which is part of the flow path, reaches predetermined value, see Bach paragraph [0011]; responds to pressure by opening to outside ambient pressure space 25, see Bach paragraph [0031] and fig. 4).
It would have been obvious to a person having ordinary skill in the art to incorporate a bypass unit as taught by Bach into the cleaning system of Conrad such that it would selectively introduce air from outside the flow path into the flow path by guiding the air from outside to a region between the opening of the seating portion of the dust collecting station and the suction device of the dust collecting station (Bach teaches the presence of a bleed valve largely in parallel with the motor, see Bach fig. 1; placing a bleed valve in a comparable location in Conrad would result in it introducing air in a position roughly equivalent to the pre-motor filter 202 shown in Conrad fig. 11), as doing so would prevent damage to the vacuum cleaner motor caused by overheating (see Bach paragraph [0009]).

Regarding claim 2, Conrad in view of Bach teaches the cleaning system of claim 1, wherein the dust collecting chamber comprises 
a dust collecting chamber body having a cylindrical shape (see Conrad fig. 14) and 
a dust collecting chamber door configured to open or close the dust collecting chamber body (32, see Conrad fig. 12), 
wherein the dust collecting chamber door is connected to the dust collecting chamber body through a hinge mechanism (see fig. 12), 
wherein, in a case that the vacuum cleaner and the dust collecting station are not connected, the dust collecting chamber door is configured to maintain a closed position using a latch mechanism (door closure member 37', see Conrad fig. 23), and 
wherein, in the case that the vacuum cleaner and the dust collecting station are connected, the dust collecting station is configured to allow the dust collecting chamber door to be switched from the closed position to an open position via the latch mechanism of the dust collecting chamber (see Conrad fig. 17 or col. 18 lines 55-67).

Regarding claim 5, Conrad in view of Bach teaches the cleaning system of claim 1, wherein, the bypass device is configured to open a bypass flow path such that the air from outside the flow path is introduced into the flow path through the bypass flow path while the suction device is generating the suction airflow (as mechanism of Bach relies on a preset pressure for activation, it is capable of opening the bypass any time that said pressure is reached, including while the suction device is generating the suction airflow).

Regarding claim 6, Conrad in view of Bach teaches the cleaning system of claim 1, wherein the bypass device comprises: 
a communication hole (auxiliary air opening 60, see Bach fig. 4), and 
a damper configured to selectively open or close the communication hole (closure element 50, see Bach fig. 4), and
wherein the air from outside the flow path passes through the communication hole in a case that the damper is in an open position (see Bach paragraph [0031]).

Regarding claim 7, Conrad in view of Bach teaches the cleaning system of claim 6, wherein, the damper is configured to, in response to the vacuum pressure inside the flow path increasing to the value greater than or equal to the predetermined value, switch from a closed position to the open position (pressure reaches predetermined value, see Bach paragraph [0011]; responds to excessive vacuum pressure by opening to outside ambient pressure space 25, see Bach paragraph [0033] and fig. 4).

Regarding claim 8, Conrad in view of Bach teaches the cleaning system of claim 7, wherein the damper comprises a mass body configured to open or close the communication hole (body 50 is configured to open or close the hole, see Bach fig. 4).

Regarding claim 9, Conrad in view of Bach teaches the cleaning system of claim 8, wherein the mass body is configured to, in response to the vacuum pressure inside the flow path increasing to the value greater than or equal to the predetermined value, be moved by the vacuum pressure inside the flow path (closure element moved by vacuum pressure, see Bach paragraph [0033]).

Regarding claim 10, Conrad in view of Bach teaches the cleaning system of claim 8, wherein the damper further comprises an elastic member configured to elastically press the mass body toward the communication hole (elastic element 37, see Bach figs. 4 and 8).

Regarding claim 11, Conrad in view of Bach teaches the cleaning system of claim 8, wherein the damper is further configured to move between the open position and the closed position with respect to the communication hole by a translational movement of the mass body (Embodiment wherein closure element 50 acts as a piston and undergoes a transitional movement, see Bach fig. 8).

Regarding claim 12, Conrad in view of Bach teaches the cleaning system of claim 6, wherein a bypass flow path is created between the damper and a portion of the flow path in a case that the damper is in the open position (secondary air flow 31 passes from primary flow path 15 and through secondary air opening 60 formerly blocked by closure element 50, see Bach fig. 1, fig. 4, and paragraph [0018]).

Regarding claim 13, Conrad in view of Bach teaches the cleaning system of claim 1, but does not explicitly teach that the bypass device is arranged between the seating portion and the suction device.
However, Bach teaches that the bypass device should be arranged after the collecting portion and relative to the suction device such that an increase in vacuum pressure on the inlet side of the suction device would open the bypass, see Bach fig. 1. It would have been an obvious matter of a design choice to a person having ordinary skill in the art to place the bypass device between the seating portion and suction device rather than parallel to the suction device as taught by Bach because such a modification represents the rearrangement of parts without modifying the operation of the device. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)

Regarding claim 15, Conrad in view of Bach teaches the cleaning system of claim 1, wherein the flow path controller comprises a plate capable of opening or closing the flow path to selectively block a portion of the flow path such that the suction airflow within the dust collecting chamber changes based on a position of the plate while the suction device is generating the suction airflow (Valve 640c may be a panel which selectively blocks the outlets of the primary and alternate pre-motor filters, see Conrad fig. 32 and col. 34 lines 41-50).

Regarding claim 16, Conrad teaches a dust collecting station extending in a first direction and configured to connect to a dust collecting chamber of a vacuum cleaner and remove foreign substances collected in the dust collecting chamber, the dust collecting station comprising: 
a seating portion (upper end with surface 104) comprising an opening configured to communicate with an inside of the dust collecting chamber (port 110), 
the dust collecting chamber being configured to be seated on the seating portion in a case that the vacuum cleaner and the dust collecting station are connected (see Conrad fig. 9); 
a suction device configured to generate a suction airflow to discharge the foreign substances from the dust collecting chamber through the opening of the seating portion (suction source 220, see Conrad fig. 11), 	
a flow path flowing along the first direction being formed between the opening of the seating portion and the suction device in response to the suction airflow being generated (flow path has a vertical component, see Conrad fig. 12); 
a dust bag arranged between the opening of the seating portion and the suction device, the dust bag being configured to collect the foreign substances from the dust collecting chamber through the opening of the seating portion (interior volume 28 may include a bag to collect refuse, see Conrad fig. 12 and col. 15 line 60 - col. 16 line 12), and 
a flow path controller configured to selectively block a portion of the flow path (Conrad teaches the use of valves such as 640a-640c to manipulate the flow path of air in the vacuum source, see Conrad col. 34 lines 26-40 and figs. 29-31).
Conrad does not teach the presence of a bypass device forming at least part of an exterior surface of a flow path housing and extending in a second direction perpendicular to the first direction in a region between the opening of the seating portion of the dust collecting station and the suction device of the dust collecting station, the bypass device being configured to, in response to a vacuum pressure inside the flow path increasing to a value greater than or equal to a predetermined value, selectively introduce air from outside the flow path into the flow path by guiding the air from outside to a region between the opening of the seating portion of the dust collecting station and the suction device of the dust collecting station,
However, Bach teaches a bypass device forming at least part of an exterior surface of a flow path housing and extending in a second direction perpendicular to the first direction in a region between the opening of the suction section of the dust collecting device and the suction device of the dust collecting device and configured to selectively introduce air from outside the flow path into the flow path (bleed valve 30 forms part of exterior of vacuum chamber 21, which is in the flow path, has a width dimension extending at least partly in a direction perpendicular to the primary direction of flow, and has that dimension occurring in a region between the suction area inlet 15 and the suction device 13, see Bach figs. 1, 4, and 8) in response to a vacuum pressure inside the flow path increasing to greater than or equal to a predetermined value (valve operates when negative pressure inside the suction chamber, which is part of the flow path, reaches predetermined value, see Bach paragraph [0011]; responds to pressure by opening to outside ambient pressure space 25, see Bach paragraph [0031] and fig. 4).
It would have been obvious to a person having ordinary skill in the art to incorporate a bypass unit as taught by Bach into the cleaning system of Conrad such that it would selectively introduce air from outside the flow path into the flow path by guiding the air from outside to a region between the opening of the seating portion of the dust collecting station and the suction device of the dust collecting station (Bach teaches the presence of a bleed valve largely in parallel with the motor, see Bach fig. 1; placing a bleed valve in a comparable location in Conrad would result in it introducing air in a position roughly equivalent to the pre-motor filter 202 shown in Conrad fig. 11), as doing so would prevent damage to the vacuum cleaner motor caused by overheating (see Bach paragraph [0009]).

Regarding claim 17, Conrad in view of Bach teaches the cleaning system of claim 16, wherein, the bypass device is configured to open a bypass flow path while the suction device is generating the suction airflow (as mechanism of Bach relies on a preset pressure for activation, it is capable of opening the bypass any time that said pressure is reached, including while the suction device is generating the suction airflow)

Regarding claim 18, Conrad in view of Bach teaches the dust collecting station of claim 16, wherein the bypass device comprises: 
a communication hole (auxiliary air opening 60, see Bach fig. 4), and 
a damper configured to selectively open or close the communication hole (closure element 50, see Bach fig. 4), 
wherein the air from outside the flow path passes through the communication hole in a case that the damper is in an open position (see Bach paragraph [0031]).

Regarding claim 19, Conrad in view of Bach teaches the dust collecting station of claim 18, wherein the damper is further configured to, in response to the vacuum pressure inside the flow path increasing to the value greater than or equal to the predetermined value, switch from a closed position to the open position (pressure reaches predetermined value, see Bach paragraph [0011]; responds to excessive vacuum pressure by opening to outside ambient pressure space 25, see Bach paragraph [0033] and fig. 4).

Regarding claim 20, Conrad in view of Bach teaches the dust collecting station of claim 18, wherein the damper comprises a mass body configured to open or close the communication hole (body 50 is configured to open or close the hole, see Bach fig. 4).

Regarding claim 21, Conrad in view of Bach teaches the dust collecting station of claim 20, wherein the damper further comprises an elastic member configured to elastically press the mass body toward the communication hole (elastic element 37, see Bach figs. 4 and 8).

Regarding claim 22, Conrad in view of Bach teaches the dust collecting station of claim 20, wherein the damper is configured to move between the open position and a closed position with respect to the communication hole by a translational movement of the mass body (Embodiment wherein closure element 50 acts as a piston and undergoes a transitional movement, see Bach fig. 8).

Regarding claim 23, Conrad in view of Bach teaches the dust collecting station of claim 18, wherein a bypass flow path is created between the damper and a portion of the flow path in a case that the damper is in the open position (secondary air flow 31 passes from primary flow path 15 and through secondary air opening 60 formerly blocked by closure element 50, see Bach fig. 1, fig. 4, and paragraph [0018]).

Regarding claim 24, Conrad in view of Bach teaches the dust collecting station of claim 20, wherein; the mass body is configured to be moved by the vacuum pressure inside the flow path (closure element moved by vacuum pressure, see Bach paragraph [0033].

Regarding claim 25, Conrad in view of Bach teaches the dust collecting station of claim 24, but does not explicitly teach that the bypass device is arranged between the seating portion and the suction device. However, Bach teaches that the bypass device should be arranged after the collecting portion and relative to the suction device such that an increase in vacuum pressure on the inlet side of the suction device would open the bypass, see Bach fig. 1. It would have been an obvious matter of a design choice to a person having ordinary skill in the art to place the bypass device between the seating portion and suction device rather than parallel to the suction device as taught by Bach because such a modification represents the rearrangement of parts without modifying the operation of the device. (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).)

Regarding claim 26, Conrad in view of Bach teaches the dust collecting station of claim 17, wherein the bypass device is configured to, in response to opening the bypass flow path, allow the air from outside the flow path to be introduced into the flow path through the bypass flow path via the bypass device (secondary valve 30 responds to pressure by opening to outside ambient pressure space 25, introducing outside air into flow path, see Bach paragraph [0031] and fig. 4).

Regarding claim 27, Conrad in view of Bach teaches the dust collecting station of claim 16, wherein the at least part of the exterior surface of the flow path housing formed by the bypass device extends in the second direction from the flow path housing toward the outside in the region between the opening of the seating portion of the dust collecting station and the suction device of the dust collecting station (as "the outside" has not been more narrowly defined, it is being interpreted as referring to anything outside the dust collecting station; consequently at least part of the exterior surface of the flow path housing in the region between the opening of the seating portion and the suction device of the station of Conrad and Bach extending in a second direction, extends towards an outside surface. the outside is in any direction, so regardless of which direction it extends, it is towards the outside).

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad and Bach as applied to claim 1 above, and further in view of Nam et al. (US PGPUB 2017/0332860), hereinafter Nam.
Regarding claim 3, Conrad in view of Bach teaches the cleaning system of claim 2, wherein the dust collecting chamber further comprises: 
a first dust collecting portion formed along an inner circumferential surface of the dust collecting chamber body, and a second dust collecting portion formed in the first dust collecting portion and partitioned from the first dust collecting portion (dirt collection region 38 and base of cyclone 31 capable of collecting dirt, see Conrad fig. 29), and 
wherein the dust collecting chamber door is further configured to simultaneously open or close the first dust collecting portion and the second dust collecting portion (see Conrad fig. 30).
Conrad and Bach do not teach that the second dust collecting portion is formed in the center of the first. 
However, Nam teaches a vacuum cleaner having a dust collecting chamber that comprises a first dust collecting portion formed along an inner circumferential surface of the dust collecting chamber body, and a second dust collecting portion formed in a center of the first dust collecting portion to be partitioned from the first dust collecting portion (dust storage guide 124 acts as partition between first dust storage part 121 formed on a circumferential surface and second dust storage part 123 formed in the center of 121, see Nam paragraph [0068] and fig. 5), and wherein the dust collecting chamber door is configured to simultaneously open or close the first dust collecting portion and the second dust collecting portion (bottom 920 opens both portions, see Nam fig. 28).
It would have been obvious to a person having ordinary skill in the art to combine the cleaner of Nam with the system of Conrad and Bach, as doing so represents the simple substitution of one known element for another with predictable results.

Regarding claim 4, Conrad in view of Bach and Nam teaches the cleaning system of claim 3, wherein the seating portion is configured such that the suction airflow is simultaneously supplied to both the first dust collecting portion and the second dust collecting portion in a case that the dust collecting chamber door is in the open position (open base exposes both dust collecting portions to suction airflow, see Conrad fig. 12).

Regarding claim 14, Conrad in view of Bach teaches the cleaning system of claim 1, but does not teach that a body of the dust collecting chamber comprises a transparent material.
However, Nam teaches a vacuum cleaner having a dust collecting chamber (first body 10, see Nam fig. 1) and that the dust collecting chamber may be partially or entirely transparent or translucent (see Nam paragraph [0063]). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Nam in the device of Conrad and Bach, as doing so would allow a user to visually check the amount of dust in the dust container (see Nam, paragraph [0063]).

Response to Arguments
Applicant's arguments filed 5 October, 2022 have been fully considered but they are not persuasive. Applicant argues that Bach fails to teach that the secondary air valve 30 “forms at least part of a surface of a flow path housing and extends in a second direction perpendicular to the air flow direction in a region between an opening of a seating portion of a dust collecting station and a suction device”. However, the valve of Bach forms part of a surface of the flow path housing, as it is shown that the inner portion of the valve assembly forms a part of the wall of dust chamber 21 in Bach fig. 4. Further, the valve necessarily occupies a volume such that air may flow through it, thereby meaning that it has dimensions extending in at least three orthogonal directions, including one perpendicular to the primary air flow direction, and that it does so in a region between the air inlet shown at the top of the device, and the fan 13, shown lower in the air flow. Consequently, applicant’s arguments are unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mesinovic (US 11197593) and Martel et al. (US PGPub 2013/0219652) teach implementations of relief valves in cleaning systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723